 

 

 

   

q . 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

LOCATION AND IDENTIFYING INFORMATION,
MAINTAINED. BY GOOGLE LLC, AND GENERATED
BY ELECTRONIC DEVICES AT OR NEAR THE
NORTH REDONDO BEACH, POMONA, AND
RANCHO CUCAMONGA POST OFFICES

casero. 1F-FISMCNT)

Newer” Noe Nee Nene” Some” Nee”

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711:

' See Attachment A

This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A).

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

 
 

YOU ARE COMMANDED to execute this warrant ON OR, BEFORE (not to exceed 14 days)
CL) in the daytime between 6:00 a.m. and 10:00 p.m. at any time in the day or night because“good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to___ Honorable Nancy Joseph
(United States Magistrate Judge)

eKarsuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box)
LI for days (not to exceed 30) C] until, the facts justifying, the later specific date of oG ROD O.

       
   

   
 

   

0.

Case 2:19-mj-00918-NJ Filed 12/31/19 5 .
City and State: Milwaukee, Wisconsin / HoaSabte ancy Joseph U's Magistrate Judge
Printed Name and Title

Date and time issued:

  
 

 

Whignature F
 

AO 93 (mod. 5/14) Search and Seizure Warrant

Return , ie

i

 

 

 

2374 [4 (,-PUN 08/39/2019 319 PM usP)S

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

Inventory made in the presence of: | A

 

Inventory of the property taken and/or name of any person(s) seized:

Googe Di NoT RETURN
ANY Resucts,

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

pate:_1Z/5 [2019 [a Kp

OQ Pecuting ofecer's skgnature

Ty yore. ive, US Posrat [wsre Tore

Printed name and title

Subscribed, sworn to, and returned before me this date:

 

Date: ke

 

tia

 

  

   

nited Seb MMagisirate Fy
Case 2:19-mi- -00918-NJ Filed 12/31/19 Page 2 & ‘5 Document 2

 

 

 

 
 

 

ATTACHMENT A
Property To Be Searched

This warrant is directed to Google LLC and applies to:

(1) location history data, sourced from methods including GPS, wi-fi, and Bluetooth,

generated from devices and that reported a device location within the geographical

region bounded by the latitudinal and longitudinal coordinates, dates, and times below

(“Initial Search Parameters”); and

(2) identifying information for Google Accounts associated with the responsive location

history data.

O

Initial Search Parameters

- Search Parameter 1

Date: July 31, 2019
Time Period: Pacific Daylight Time — Between 2:15 PM to 2:30 PM
Target Location: Geographical area identified as the polygonal area within GPS
coordinates (33.872918, -118.371670), (33.872909, -118.370883), (33.873653, -
118.371520), (33.873676, -118:371217), (33.873341, -118.371211), (33.873345, -
118.370924), (33.873177, -118.370908), (33. 873168, -118. 371265), and
(33.872929, -118.371247). -

= This is the location of the North Redondo Beach Post Office.
Search Parameter 2
Date: July 22, 2019
Time Period: Pacific Daylight Time — Between 2:20 PM to 2:35 PM
Target Location: Geographical area identified as the polygonal area within GPS
coordinates (34.060102, -117.758817), (34.060225, -117.758790), (34.060258, - _

'117.757980), and (34.060002, -117.757934)

= This is the location of the Pomona Post Office.

Search Parameter 3
Date: July 22, 2019

- Time Period: Pacific Daylight Time — Between 1:45 PM to 2:00 PM

Target Location: Geographical area identified as the polygonal area within GPS
coordinates (34.099343, -117.566098), (34.099922, -117.566060), (34.099913, -
117.565382), and (34.099291, -117.565358).

"This is the location of the Rancho Cucamonga Post Office. .

Case 2:19-mj-00918-NJ Filed 12/31/19 Page 3 of5 Document 2
 

 

ATTACHMENT B
Particular Items to Be Seized
I. Information to be disclosed by Google

Google shall provide responsive data (as described in Attachment A) to the government
pursuant to the following process:

lL Google shall query location history data based on the Initial Search Parameters
specified in Attachment A.

2.‘ For each location point recorded within the Initial Search Parameters, Google shall
produce to the government anonymized information specifying the corresponding unique device
ID, timestamp, coordinates, display radius, and data source, if available (the “Anonymized List”).

3. The government shall review the Anonymized List in order to prioritize the devices
about which it wishes to obtain identifying information.

4, Google is required to disclose to the government identifying information, as defined

in 18 U.S.C. § 2703(c)(2), for the Google Account associated with each device ID about which the

government inquires.

' Case 2:19-mj-00918-NJ_ Filed 12/31/19 Page 4of5 Document 2
 

 

I. Information to Be Seized

All information described above in Section I that constitutes evidence of violations of Title 21,
United States Code, Sections 841(a)(1) (Distribution and Possession with Intent to Distribute a
Controlled Substance) and 846 (Conspiracy to Possess with Intent to Distribute and to Distribute
a Controlled Substance) have been committed on July 22, 2019 and July 31, 2019 involving

unknown persons.

Case 2:19-mj-00918-NJ Filed 12/31/19 Page5of5 Document 2
